Citation Nr: 0718103	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-26 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1992 to January 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the instant case, the veteran argues that PTSD is the 
result of an in-service sexual assault, or military sexual 
trauma (MST), that occurred the night before her physical 
training finals.  Although VA medical treatment records dated 
March 2004 through August 2005 reflect a diagnosis of PTSD, 
the RO denied service connection on the basis that there were 
no verified in-service stressors to connect PTSD symptoms to 
military service.

As will be explained below, however, VA did not follow all of 
the specific development actions that are now necessary in 
cases involving PTSD based on MST.

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA must 
make all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  The Board is well aware that behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor, and that 
examples of such behavior changes are increased interest in 
tests for HIV or sexually transmitted diseases, as well as 
and changes in performance and performance evaluations.  See 
M21-1, Part III, 5.14(d).  Furthermore, in personal assault 
claims, secondary evidence may need interpretation by a 
clinician, especially if it involves behavior changes, and 
evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
neuropsychiatric physician.  Id.  As well, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

In the instant case, the veteran has asserted that her 
problems arise from MST that occurred from around August to 
October 1992.  Although the veteran's service records are 
negative for any report of sexual assault, the veteran's 
service medical records are positive for repeated tests and 
treatment for sexually transmitted diseases from August 1992 
through January 1993.  The Board notes that no such diseases 
were noted at the time of the veteran's entrance examination, 
and that the veteran is service-connected for the residuals 
of sexually transmitted diseases.  Also, service personnel 
records dated in January 1993 indicate the following: that 
the veteran complained of constant medical problems; that her 
attitude and demeanor since her return from Exodus had been 
unacceptable; that she was a negative influence on other 
soldiers; that she had been phased back in class for 
excessive absences from school; that she had consistently 
failed her physical fitness test and had displayed an 
extremely poor attitude and weak performance; that she had 
utilized the medical system extensively; that she displayed a 
very lackadaisical attitude toward the military and openly 
admitted her desire to get out of the service; and that these 
factors contributed to her early discharge from service.

The Board notes that neither a neuropsychiatric physician nor 
any other medical professional has ever interpreted or 
discussed any behavior reflected in the veteran's service 
medical and service personnel records in relationship to a 
medical diagnosis of PTSD.  Also, the veteran has never been 
sent for a VA psychiatric examination for an opinion as to 
whether the evidence reflects that she likely experienced a 
MST.  After any specific notice deficiencies are corrected, 
and any additional evidence is received, VA should submit any 
applicable evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 
3.304(f)(3).  
 
In light of the above, the instant matter must be remanded 
for a VA psychiatric examination, which should include the 
following: a review of the entire claims folder; an 
interpretation by an appropriate medical professional as to 
behavior reflected in the veteran's service medical and 
service personnel records in relationship to a medical 
diagnosis of PTSD; a psychiatric examination of the veteran; 
and a determination as to whether it is just as likely as not 
that the veteran currently has PTSD due to her claimed 
stressor of an in-service sexual assault.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided notice of what type of information and 
evidence was needed to substantiate her claim for service 
connection, but she was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part 
VI at par. 11.37, the RO should once 
again send the veteran an appropriate 
stressor development letter.  The 
appellant should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3). All 
specific examples of alternative 
sources of evidence listed in section 
3.304(f)(3) must be included in the 
notification to the veteran.  The RO 
should also send the appellant a new VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request she 
complete it with as much specificity as 
possible.  The RO should inform the 
appellant that if she fails to return 
any form that would provide details 
regarding the inservice stressor event 
or fails to provide information useful 
to verifying this event, VA will have 
no choice but to proceed to decide the 
case based on the evidence of record.  
An appropriate period of time should be 
allowed for the veteran to respond 
and/or submit additional evidence.  

3.	Upon receipt of the veteran's response 
to the development in paragraphs 1 and 
2, the RO should afford the veteran a 
VA psychiatric examination by an 
examiner with the appropriate expertise 
in order to determine the nature and 
etiology of any current PTSD.  The 
claims folder and a separate copy of 
this remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  All studies and tests deemed 
appropriate by the examiner should be 
performed, and all findings set forth 
in detail.  Specifically, the examiner 
should make a determination as to: (1) 
whether, based on a review of the 
veteran's claims folder, and in 
particular her service medical records 
and service personnel records, the 
veteran exhibited behavior during her 
period of service indicating the 
occurrence of her claimed in-service 
stressor of sexual assault; (2) whether 
the veteran currently has PTSD; and (3) 
if so, whether it is at least as likely 
as not that the veteran has PTSD due to 
her claimed in-service stressor of 
sexual assault.  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

